Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/900,278 filed on 06/12/2020. Claims 1-67 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. INDIA 201941023543 filed on 06/13/2019, has been made of record.

Specification
The disclosure is objected to because of the following informalities: 
Replace all occurrences of “Zadoff-chu” with “Zadoff-Chu”.
Appropriate correction(s) is(are) required.

Claim Objections
Claims 1-3, 18-19, 35-51, 52-61, 63-67 (and others) are objected to because of the following informalities:

Regarding claims 1, 3, 18-19, 35-51, 52-61, 63-67, remove all occurrences of “(100)” and “(200”), because the claims do not refer to any figures with these designations for the base station and UE, respectively.
Claims 2 and 36: should read: ““wherein each Zadoff-Chu sequence of the 14 Zadoff-Chu sequences  is obtained by at least one of changing a root index and cyclically shifting the Zadoff-Chu sequences obtained with a specific root index”.

Multiple claims:  replace all occurrences of “Zadoff-chu” with “Zadoff-Chu”.

Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 19, 33-36, 50-52, and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20210111824 A1) in view of Su (EP3457770A1).

Regarding claim 1, Park discloses a method for signal synchronization in Orthogonal frequency-division multiplexing (OFDM) based Narrow Band-Internet of Thing (NB-IoT) system, comprising: 
generating, by a base station [0153] the NPSS, which is a synchronization signal in the NB-IoT system, is composed of a Zadoff-Chu (ZC) sequence having a sequence length of 11 and a root index value of 5; [0103] In the NR system to which the present disclosure can be applied, a self-contained slot structure can be applied based on the above-described slot structure; [0010] The new NPSS (= NR-NPSS in a new radio NB-IoT system) is generated by using a Zadoff-Chu sequence different from an NPSS sequence defined in a wireless communication system supporting narrowband Internet of things (NB-IoT) (= NPSS in a legacy NB-IoT system), in at least one of a root index or a cover code,...); 
mapping, by the base station [0108] the self-contained slot structure according to the present disclosure may include either the DL control region or the UL control region as well as both the DL and UL control regions as shown in FIG. 6 (showing a TTI containing 14 symbols); [0175] 3.2.3. Resource Mapping; [0176] In the stand-alone and guard band modes, all resources included in 1 PRB may be allocated to the NB-IoT. However, in the in-band mode, resource mapping is limited in order to maintain orthogonality with the existing LTE signals.); and 
transmitting, by the base station [0341] and fig. 28: The UE may first receive an aNPSS and an aNSSS from a base station (S2810).). 
But Park does not explicitly disclose “wherein the NR-NPSS comprises 14 Zadoff-Chu sequences each of which is of length 11”, “wherein all the 14 Zadoff-Chu sequences are used to obtain time and frequency synchronization in the NB-IoT system”, and “mapping, by the base station, each Zadoff-Chu sequence of the 14 Zadoff-Chu sequences of the NR-NPSS to resource elements of each OFDM symbol of 14 OFDM symbols in an NR-NPSS subframe”.
[0032] The base station 102 and the UEs 106 / 107 may be configured to communicate over the transmission medium using any of various radio access technologies (RATs) or wireless communication technologies, such as GSM, UMTS (WCDMA, TDS-CDMA), LTE, LTE-Advanced (LTE-A), NR, OGRS, HSPA, 3GPP2 CDMA2000 (e.g., 1xRTT, lxEV-DO, HRPD, eHRPD), Wi-Fi, etc.; [0091] As one possibility, a variable number of repetitions of the NPSS may be used, with each repetition including 14 OFDM symbols in one sub frame, and each OFDM symbol having the same length 11 Zadoff-Chu (ZC) sequence with a root index u, with the ZC sequence mapped to the 12 subcarriers of the NB-IoT physical resource block (PRB).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park, based on the above teaching from Su, to derive “generating, by a base station 

Regarding claim 2, Park and Su disclose the limitations of claim 1 as set forth, and Park further discloses wherein each Zadoff-Chu sequence of the repeated Zadoff-Chu sequences is obtained by at least one of changing a root index and cyclically shifting the Zadoff-Chu sequences obtained with a specific root index ([0314] When the aNPSS is repeatedly transmitted N times, the aNPSS may be repeatedly transmitted each time with a different root index and/or a different cover code and/or different resource mapping.). 
Furthermore, Su also discloses wherein each Zadoff-Chu sequence of the 14 Zadoff-Chu sequences is obtained by changing a root index ([0078] a root index value for a portion of the synchronization signal may be indicative of the number of synchronization signal repetitions of the narrowband P2P communication, such that the second wireless device may be able to determine the number of synchronization signal repetitions based at least in part on the root index value for that particular portion of the synchronization signal; [0091] As one possibility, a variable number of repetitions of the NPSS may be used, with each repetition including 14 OFDM symbols in one sub frame, and each OFDM symbol having the same length 11 Zadoff-Chu (ZC) sequence with a root index u, with the ZC sequence mapped to the 12 subcarriers of the NB-IoT physical resource block (PRB).).
 is obtained by at least one of changing a root index and cyclically shifting the Zadoff-Chu sequences obtained with a specific root index”. The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (changing a root index) which anticipates the genus (MPEP 2131.02).

Regarding claims 16-17, Park and Su disclose the limitations of claim 1 as set forth, and Su further discloses mapping each Zadoff-Chu sequence of the 14 Zadoff-Chu sequences to the resource elements of each OFDM symbol of the 14 OFDM symbols in the NR-NPSS subframe with the ZC sequence of length 11 mapped to the 12 subcarriers of a PRB ([0091] As one possibility, a variable number of repetitions of the NPSS may be used, with each repetition including 14 OFDM symbols in one sub frame, and each OFDM symbol having the same length 11 Zadoff-Chu (ZC) sequence with a root index u, with the ZC sequence mapped to the 12 subcarriers of the NB-IoT physical resource block (PRB); a resource element is defined by a combination of an OFDM symbol and a subcarrier).
A skilled artisan would have been able to apply this teaching to derive “wherein mapping each Zadoff-Chu sequence of the 14 Zadoff-Chu sequences to the resource elements of each OFDM symbol of the 14 OFDM symbols in the NR-NPSS subframe comprising mapping 11 elements in each Zadoff-Chu sequence of the 14 Zadoff-Chu sequence to any of the 11 resource elements in each OFDM symbol of the 14 OFDM symbols in the NR-NPSS subframe, wherein the 11 resource elements in each OFDM symbol of the 14 OFDM symbols in the NR-NPSS subframe is one of resource element index 0 to 10 leaving resource element index 11 in each of the OFDM symbol, and resource element index 1 to 11 leaving resource element index 

Claims 19 and 33-34 are rejected on the same grounds set forth in the rejection of claims 1 and 16-17, respectively. Claims 19 and 33-34 recite similar features as in claims 1 and 16-17, respectively, from the perspective of a method for a UE.

Claims 35-36 and 50-51 are rejected on the same grounds set forth in the rejection of claims 1-2 and 16-17, respectively. Claims 35-36 and 50-51 recite similar features as in claims 1-2 and 16-17, respectively, from the perspective of an apparatus for a base station.

Claims 52 and 66-67 are rejected on the same grounds set forth in the rejection of claims 1 and 16-17, respectively. Claims 52 and 66-67 recite similar features as in claims 1 and 16-17, respectively, from the perspective of an apparatus for a UE.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Su, and further in view of Xu et al. (CN 108123774 A; hereinafter “Xu”).

Regarding claim 18, Park and Su disclose the limitations of claim 1 as set forth, and Park further discloses receiving, by the at least one UE [0153] More specifically, the NPSS, which is a synchronization signal in the NB-IoT system, is composed of a Zadoff-Chu (ZC) sequence having a sequence length of 11 and a root index value of 5; [0341] and fig. 28: The UE may first receive an aNPSS and an aNSSS from a base station (S2810); [0355] For example, the UE may perform the cell search by accumulatively detecting the new NPSS and the new NSSS.).
Furthermore, Su discloses generating an NPSS using 14 Zadoff-Chu sequences mapped to 14 OFDM symbols ([0091] As one possibility, a variable number of repetitions of the NPSS may be used, with each repetition including 14 OFDM symbols in one sub frame, and each OFDM symbol having the same length 11 Zadoff-Chu (ZC) sequence with a root index u, with the ZC sequence mapped to the 12 subcarriers of the NB-IoT physical resource block (PRB).).
But Park and Su do not disclose generating, by the UE 
However, in the same field of endeavor, Xu discloses detecting, by a UE, the NR-NPSS from the received NR-NPSS subframe by comparing to a locally generated reference NR-NPSS to obtain the time and frequency synchronization in the NB-IoT system (P. 4, Lines 14-34 and Fig. 1: A narrowband Internet of Things downlink synchronous method, comprising the following steps: step S1: obtaining the original baseband data and the local NPSS signal, and respectively to the original baseband data and local NPSS signal down-sampling to obtain the down-sampled baseband data and the local down-sampling NPSS signal; step S2: a sliding window gradually moves in the down-sampling baseband data, and in the course of moving, bitwise calculating local down-sampling the NPSS signal and the cross correlation down-sampled baseband data of the sliding window; step S3: comparing the correlation values to obtain the maximum correlation, and obtaining coarse timing position of the largest down-sampled baseband data in the NPSS signal; step S4: the set position range to coarse timing position of the NPSS signal as a reference, on each position of the autocorrelation of the original baseband data, original baseband data with the local NPSS signal correlation, so as to obtain the correlation value on each position; step S5: comparing each correlation value so as to obtain the maximum correlation, and acquiring fine timing position of NPSS signal in reducing sampling baseband data according to the maximum correlation value.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Park and Su as applied to claim 3, based on the further teachings from Park and Su and the above teaching from Xu, to derive “generating, by the UE .



Allowable Subject Matter
Claims 3-15, 20-32, 37-49, and 53-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wei et al. (US 20210076428 A1) – Cyclic shift range for Zadoff-Chu sequence.
Jeon et al. (US 20190097762 A1) – Generating Zadoff-Chu (ZC) sequences with cyclic shift (CS) and cover code.
3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 14) (3GPP TS 36.211 V14.1.0 (2016-12); Sec 10.2.7) – Narrowband primary synchronization signal (NPSS) and Narrowband secondary synchronization signal (NSSS) sequence generation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471